Exhibit 10.5

 

FIRST AMENDMENT TO DEVELOPMENT AGREEMENT

 

This FIRST AMENDMENT TO DEVELOPMENT AGREEMENT (“Amendment”) made as of July 22,
2004, by and between BOSTON SCIENTIFIC CORPORATION (“BSC”), a Delaware
corporation, and CORAUTUS GENETICS INC. (the “Company”), a Delaware corporation
(each a “Party,” and collectively, the “Parties”).

 

WHEREAS, pursuant to the Investment Agreement, dated July 30, 2003, between BSC
and Company (the “Investment Agreement”), BSC and Company agreed, subject to the
conditions set forth therein, to enter into a Loan Agreement, an Investor Rights
Agreement, a Development Agreement (the “Development Agreement”), a Distribution
Agreement and a Patent Sublicense Agreement;

 

WHEREAS, pursuant to such agreements, the Parties agreed to cooperate to develop
products that use VEGF-2 for the treatment of diseases of the heart or
peripheral vascular system;

 

WHEREAS, the Development Agreement requires the Company to use commercially
reasonable efforts to complete Clinical Development of the Final Product in
accordance with an established schedule set forth in Section 2.03 of the
Development Agreement;

 

WHEREAS, the parties have agreed to extend certain of the dates in the schedule
set forth in Section 2.03 of this Agreement; and

 

WHEREAS, capitalized terms that are not defined in this Agreement shall have the
meanings assigned to such terms in the Development Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual representations,
agreements and covenants set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties desire to amend the Development Agreement as follows:

 

1. Section 2.03 (a). Section 2.03 (a) of the Development Agreement is hereby
deleted in its entirety and replaced with the following:

 

“(a) ***”

 

2. Section 2.03 (b). Section 2.03 (b) of the Development Agreement is hereby
deleted in its entirety and replaced with the following:

 

“(b) ***”

 

3. All provisions of the Development Agreement, except to the extent
specifically amended as provided above, are hereby in all respects ratified and
confirmed.

 

4. This Amendment may be signed in one or more counterparts, which when taken
together shall constitute one and the same Amendment.

 

“***” indicates redacted confidential information pursuant to a confidential
treatment request filed with the SEC.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

CORAUTUS GENETICS INC.

By:  

/s/ Richard E. Otto

       

Richard E. Otto

       

President and Chief Executive Officer

 

BOSTON SCIENTIFIC CORPORATION

By:  

/s/ Lawrence C. Best

       

Lawrence C. Best

        Senior Vice President and Chief Financial Officer

 